Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/739,393 filed on 01/10/2020.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 10 is objected to due to the following typographical error:  The claim term “the learning machine model” should recite “the machine learning model.”  Appropriate correction is required.
Claim 18 is objected to due to the following typographical error:  The claim term “machine learn model” should recite “machine learning model.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), apparatus (claims 11-19), and non-transitory computer-readable storage medium (claim 20) are directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively, and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and activities for managing personal behavior or relationships interactions between people (collaboration/interaction of users associated with an organization).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold as follows, whereas the additional elements are indicated with plain text:
identifying collaboration metrics based on user interaction data of users of an application from an enterprise (The “identifying” step may be performed mentally, such as via human observation, evaluation, judgment or opinion, and also describes managing personal behavior or relationships interactions between people because the “identifying” directly pertains to user interaction);
accessing enterprise organizational data of the enterprise (The “accessing” may be performed mentally, such as via human observation, and also describes managing personal behavior or relationships interactions between people because the accessed data directly pertains to data related to user interaction. In addition, this step amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
identifying topic data from the user interaction data and the enterprise organizational data (The “identifying” step may be performed mentally, such as via human observation, evaluation, judgment or opinion, and also describes managing personal behavior or relationships interactions between people because the “identifying” directly pertains to user interaction); and
training a machine learning model based on the collaboration metrics, the enterprise organizational data, and the topic data (The “training” of a model, absent the generic computer and high-level reliance on machine learning, may be performed mentally, such as via human, evaluation judgment or opinion and with the aid of pen and paper, and also describes managing personal behavior or relationships interactions between people because the training of a model  directly pertains to representation of user interaction/collaboration related data).
Independent claims 11 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1/11/20 include computer-implemented, machine learning, computing apparatus, a processor, a memory storing instructions, and a non-transitory computer-readable storage medium.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. The additional elements directed to computer-implemented, machine learning, computing apparatus, a processor, a memory storing instructions, and a non-transitory computer-readable storage medium amount to using generic computing elements and computer-executed instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  The use of machine learning to train the model is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology, but instead is similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to integrate the abstract idea into a practical application.  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1/11/20 include computer-implemented, machine learning, computing apparatus, a processor, a memory storing instructions, and a non-transitory computer-readable storage medium.  The additional elements directed to computer-implemented, machine learning, computing apparatus, a processor, a memory storing instructions, and a non-transitory computer-readable storage medium amount to using generic computing elements or instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, and which does not amount to significantly more than the abstract idea itself.  Applicant’s Specification cites a litany of generic computing devices that may be used to performing the computer-based activities, which covers virtually any computing device under the sun.  See, e.g., paragraph [0077] of the Specification, noting that “The machine 1400 may comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a PDA, an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1408, sequentially or otherwise, that specify actions to be taken by the machine 1400”).  Therefore, the generic computing elements merely describe generic computing merely operate to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Lastly, with respect to the additional element of “machine learning,” when evaluated under Step 2B, the machine learning is recited at a high level of generality, and furthermore machine learning techniques, models, algorithms and the like are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, the high level involvement of machine learning to train the model does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-19 recite the same abstract ideas as recited in the independent claims (“mental processes” and “certain methods of organizing human activity”), and when evaluated under Step 2A Prong One are found to merely recite further details that narrow the abstract idea accompanied by the same generic computing elements (general purpose computers and instructions/software) and high-level involvement of machine learning (claims 5, 6, 8, 15, 16) which, as discussed above, is not enough to integrate the judicial exception into a practical application.  In addition, the step for accessing user interaction data recited in claims 2/12 amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Hu et al. (US 2018/0115603, hereinafter “Hu”) in view Sarkis (US 2020/0409962).

Claims 1/11/20:  As per claim 1, Hu teaches a computer-implemented method (paragraphs 57 and 86:  Method 500 may be implemented on a computing device; Aspects may be implemented as a computer-implemented process (method), a computing system) comprising:
identifying collaboration metrics based on user interaction data of users of an application from an enterprise (paragraph 31: set of criteria may include a collaboration frequency, a collaboration recency, a collaboration distance, file contextual data, expertise data, and a user influence score. The collaboration frequency may include a measurement of a number of interactions associated with the collaboration data between the user requesting recommended collaborators (e.g., represented by the starting node) and a recommended collaborator. The interactions associated with the collaboration data may include interactions such files collaborated on together, communication correspondence such as emails and/or instant messages sent between the user and a recommended collaborator, meetings scheduled and/or phone calls between the user and a recommended collaborator, similarities in contextual information, topics and/or expertise of files associated with the user and a recommended collaborator, and the like);
accessing enterprise organizational data of the enterprise (paragraphs 14, 26, 33, 39, and 42:  e.g., data modeling service 140 may receive, collect and/or access data and/or information associated with the collaboration system 100; data modeling service 140 may receive data associated with a file created with an application...the data may include the contextual information identified within the file and sent with the request for recommended collaborators. In some examples, the collaboration data represented by the collaboration graph includes email data, instant messaging data, historical file data, organizational hierarchy data, meeting data, file contextual data, expertise data, and user influence data);
identifying topic data from the user interaction data and the enterprise organizational data (paragraphs 23, 31, 32, 42-43, and 53: e.g., In one example, the organizational hierarchy data 158 may include data associated with a user's organization. For example, the organizational hierarchy data 158 may include contact information and/or content of colleagues a user works with regularly, the user's boss, employees a user gives work to, employees and/or colleagues a user collaborates with, and the like. In one example, the meeting data 160 may include contact information of people a user has been in meeting with and/or people who the user regularly has meetings with. In another example, the meeting data 160 may include content associated with a meeting a user participates in such as the topic of a meeting, what was discussed in the meeting, and the like; The file contextual data may include a file type, title, topic, user identifier and/or keywords of the file); and
training a … model based on the collaboration metrics, the enterprise organizational data, and the topic data (paragraphs 26, 44-48, 55, 77-78, and Fig. 2: data modeling service 140 may be configured to create a collaboration graph [i.e. model] for representing and/or modeling collaboration data associated with the file. In one example, the collaboration graph may be created using data and/or information associated with the collaboration system; the collaboration data represented by the collaboration graph includes email data, instant messaging data, historical file data, organizational hierarchy data, meeting data, file contextual data, expertise data, and user influence data; Referring now to FIG. 2, an exemplary collaboration graph 210 for modeling collaboration data is shown. The collaboration graph 210 includes a plurality of nodes 212A-212E and a plurality of edges 214A-214H. Each node of the plurality of nodes 212A-212E represents a user and/or collaborator of File 1 and File 2, as illustrated in FIG. 2. File 1 includes a collaboration tree 220 and file 2 includes a collaboration tree 230. The collaboration tree 220 shows the interactions/collaboration of users/collaborators associated with File 1. The collaboration tree 230 shows the interactions/collaboration of users/collaborators associated with File 2. As illustrated in FIG. 2, Alice is the author/creator of File 1 and File 2 and is represented by node 212A. The edge 214A connects node 212A (e.g., representing Alice) to node 212B (e.g., representing Bob). As illustrated in FIG. 2, the edge 214A has an indication of 2. In this regard, the indication of 2 associated with the edge 214A indicates that Alice and Bob have collaborated with each other twice (e.g., the collaboration frequency is 2). In the example illustrated in FIG. 2, Alice and Bob have collaborated on two files, File 1 and File 2. The collaboration tree 220 shows that Alice creates File 1, edits File 1, and Bob reads File 1. The collaboration tree 230 shows that Alice creates File 2, edits File 2, and Bob reads File 2).
 
Hu does not teach a machine learning model.

Sarkis teaches training a machine learning model (paragraphs 46 and 95: collaboration tool 100 and in particular the reputation/endorsement server 108 of the collaboration tool 100 can be configured to leverage, utilize, or employ any suitable pattern recognition or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), artificial intelligence method, or any suitable combination thereof, to detect, define, determine, or otherwise infer one or more patterns in, and/or logical or causal relationships between specified or extracted topics, different user inputs, different issue content, successions or sequences of issues, or groups of issues reported to the collaboration tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Sarkis because the references are analogous since they are each directed to collaboration graphs and models, which is within Applicant’s field of endeavor of analyzing interaction/collaboration of users and organization graphs/models based thereon, and because modifying Hu by incorporating Sarkis’s feature for training the model via machine learning, as claimed, would serve the motivation to help efficiently determine the most relevant collaborators with whom to interact (Hu at paragraph 16), and to aid in identifying relationships or patterns between users and topics (Sarkis at paragraph 95), which would provide the expected benefit of promoting and continuously improving opportunities for collaboration among users; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 20 are directed to a computing apparatus and a non-transitory computer-readable storage medium for executing substantially similar limitations as those discussed above in the rejection of claim 1.  Hu, in view of Sarkis, teaches a computing apparatus and a non-transitory computer-readable storage medium for performing the limitations discussed above (Hu at paragraphs 66, 71, 77, and 86:  e.g., may be implemented as a computer-implemented process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media).  Accordingly, claims 11 and 20 are rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/12:  Hu further teaches accessing the user interaction data from the application, the user interaction data indicating interactions among the users using the application at the enterprise (paragraphs 31, 42-43, and 60-61: The interactions associated with the collaboration data may include interactions such files collaborated on together, communication correspondence such as emails and/or instant messages sent between the user and a recommended collaborator, meetings scheduled and/or phone calls between the user and a recommended collaborator; In one example, the historical file data 162 may include data from past collaborations. For example, the historical file data 162 may include the contacts a user has previously collaborated with in files, communications (e.g., emails, instant messages, phone calls), and the like; In this regard, the email data 154 may include data such as the contacts a user sends emails to and the contacts the user receives emails from. In another example, the email data 154 may include content of emails sent to and received from contacts associated with a user. In one example, instant messaging data 156 may include communication activities such as instant messaging communications. In this regard, the instant messaging data 156 may include data such as the contacts a user sends instant messages to and the contacts a user receives instant messages from. In another example, the instant messaging data 156 may include content of instant messages sent to and received from contacts associated with a user).

Claims 3/13:  Hu further teaches 3 wherein the enterprise organizational data indicates a profile for each user, and a network relation graph of the users (paragraphs 14-16, 44-48, 54, and Fig. 2:  e.g., user identifier; each edge of the plurality of edges connects two nodes; Referring now to FIG. 2, an exemplary collaboration graph 210 for modeling collaboration data is shown. The collaboration graph 210 includes a plurality of nodes 212A-212E and a plurality of edges 214A-214H. Each node of the plurality of nodes 212A-212E represents a user and/or collaborator of File 1 and File 2, as illustrated in FIG. 2. File 1 includes a collaboration tree 220 and file 2 includes a collaboration tree 230. The collaboration tree 220 shows the interactions/collaboration of users/collaborators associated with File 1. The collaboration tree 230 shows the interactions/collaboration of users/collaborators associated with File 2. As illustrated in FIG. 2, Alice is the author/creator of File 1 and File 2 and is represented by node 212A. The edge 214A connects node 212A (e.g., representing Alice) to node 212B (e.g., representing Bob). As illustrated in FIG. 2, the edge 214A has an indication of 2. In this regard, the indication of 2 associated with the edge 214A indicates that Alice and Bob have collaborated with each other twice (e.g., the collaboration frequency is 2)).

Claims 4/14:  Hu further teaches wherein the profile of for each user comprises a human resource attribute, a skill attribute, and a project attribute (paragraphs 14-16, 31-33, 43, 51-53, 77-78, and Figs. 2-3:  wherein name, expertise data, and contextual data such as title/topic are attributes falling within the scope of human resource, skill, and project attribute [Examiner’s Note:  The Examiner further notes that the labels used to describe the attributes are non-functional/descriptive and do not  impose additional functional or structural weight on the attributes, nor does the “wherein” clause give additional “meaning and purpose to the manipulative steps” since the profile data of parent claim 3 would be indicated the same regardless of the label applied to the attribute(s) - See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps")]), and wherein the network relation graph indicates a degree of connections, a closeness index, and an influence index (paragraphs 32, 39, 41:  user influence score may be a score calculated and assigned to a recommended collaborator based on a number of connections of the recommended collaborator and/or influence scores of collaborators connected with the recommended collaborator (e.g., having a distance of “one step”)).

Claims 5/15:  Hu further teaches receiving, from a first device of a first user, an expert request indicating a topic attribute; and identifying, using the … model, a second user corresponding to the topic attribute (paragraphs 4, 29, 31-32, 60-61, and 78: receiving a request for recommended collaborators for collaborating within at least one application may be received. A collaboration graph to identify a plurality of recommended collaborators for collaborating within the at least one application may be queried. A ranking order of the plurality of recommended collaborators may be determined based on a set of criteria. A list of recommended collaborators based on the ranking order may be sent to a client computing device for display in a user interface; For example, if the recommended collaborator is “one step” away from the user requesting recommended collaborators, the collaboration distance is “one step”. The file contextual data may include a file type, title, topic, user identifier and/or keywords of the file. The expertise data may include data associated with an expertise of the user requesting recommended collaborators and a recommended collaborator. For example, if a recommended collaborator is an expert in communications, the recommended collaborator may have a tag indicating such expertise which may be included in the expertise data), but does not teach the model as being a machine learning model.
Sarkis teaches a machine learning model (paragraphs 46 and 95: collaboration tool 100 and in particular the reputation/endorsement server 108 of the collaboration tool 100 can be configured to leverage, utilize, or employ any suitable pattern recognition or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), artificial intelligence method, or any suitable combination thereof, to detect, define, determine, or otherwise infer one or more patterns in, and/or logical or causal relationships between specified or extracted topics, different user inputs, different issue content, successions or sequences of issues, or groups of issues reported to the collaboration tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply, in the combination of Hu/Sarkis, Sarkis’s machine learning model to perform Hu’s feature for identifying a second user corresponding to a topic attribute, as claimed, in order to serve the motivation to help efficiently determine the most relevant collaborators with whom to interact (Hu at paragraph 16) and to provide the benefit of information to a user of a collaboration tool that another user (or more than one user or a group of other users) of the collaboration tool has experience, expertise, and/or other familiarity with a topic of interest to the first user (Sarkis at paragraph 26); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/16:  Hu further teaches wherein identifying the second user further comprises: using the … model, ranking one or more users as an expert for the topic attribute based on social network metrics between the first user and the users of the application, and profiles of the users of the application; and identifying the second user from the ranked one or more users (Hu at paragraphs 14, 31-33, 43, 52, 55, 57, 77-78:  e.g., the software application may be…a social networking application;  the plurality of identified recommended collaborators may be ranked in a ranking order based on a set of criteria. The set of criteria may include a collaboration frequency, a collaboration recency, a collaboration distance, expertise data, and a user influence score; the expertise data 166 may include data associated with an expertise of a user and/or collaborators. For example, the expertise data 166 may include contact information of collaborators who are experts in an area/topic associated with content of a file authored by a user; determining a ranking order of the plurality of recommended collaborators based on a set of criteria; and sending a list of recommended collaborators based on the ranking order to a client computing device for display in a user interface. In further examples, the request for recommended collaborators includes file contextual data. In further examples, the collaboration graph comprises a plurality of nodes and a plurality of edges where each edge of the plurality of edges connects two nodes. In further examples, querying a collaboration graph to identify a plurality of recommended collaborators for collaborating within the at least one application comprises: identifying a starting node from the plurality of nodes, the starting node associated with a user of the at least one application requesting recommended collaborators; and identifying a set of nodes from the plurality of nodes having a predetermined distance from the starting node. In further examples, the set of criteria includes a collaboration frequency, a collaboration recency, a collaboration distance, file contextual data, expertise data, and a user influence score), but does not teach the model as being a machine learning model.
Sarkis teaches a machine learning model (paragraphs 46 and 95: collaboration tool 100 and in particular the reputation/endorsement server 108 of the collaboration tool 100 can be configured to leverage, utilize, or employ any suitable pattern recognition or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), artificial intelligence method, or any suitable combination thereof, to detect, define, determine, or otherwise infer one or more patterns in, and/or logical or causal relationships between specified or extracted topics, different user inputs, different issue content, successions or sequences of issues, or groups of issues reported to the collaboration tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply, in the combination of Hu/Sarkis, Sarkis’s machine learning model to perform Hu’s expert ranking, as claimed, in order to serve the motivation to help efficiently determine the most relevant collaborators with whom to interact (Hu at paragraph 16) and to provide the benefit of information to a user of a collaboration tool that another user (or more than one user or a group of other users) of the collaboration tool has experience, expertise, and/or other familiarity with a topic of interest to the first user (Sarkis at paragraph 26); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8/18:  Hu further teaches wherein the … model identifies the second user based on a network degree of connection between the first user and the second user, network metrics of the first user and the second user, and topics associated with the second user (paragraphs 32, 39, 55, and 77-78:  e.g., For example, if the recommended collaborator is “one step” away from the user requesting recommended collaborators, the collaboration distance is “one step”. The file contextual data may include a file type, title, topic, user identifier and/or keywords of the file. The expertise data may include data associated with an expertise of the user requesting recommended collaborators and a recommended collaborator. For example, if a recommended collaborator is an expert in communications, the recommended collaborator may have a tag indicating such expertise which may be included in the expertise data. The user influence score may be a score calculated and assigned to a recommended collaborator based on a number of connections of the recommended collaborator and/or influence scores of collaborators connected with the recommended collaborator (e.g., having a distance of “one step”); When a collaboration graph is queried to identify a plurality of recommended collaborators for collaborating within the at least one application, flow proceeds to operation 406 where a ranking order of the plurality of recommended collaborators is determined based on a set of criteria. In one example, the set of criteria may include a collaboration frequency, a collaboration recency, a collaboration distance, file contextual data, expertise data, and a user influence score), ), but does not teach the model as being a machine learning model.
Sarkis teaches a machine learning model (paragraphs 46 and 95: collaboration tool 100 and in particular the reputation/endorsement server 108 of the collaboration tool 100 can be configured to leverage, utilize, or employ any suitable pattern recognition or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), artificial intelligence method, or any suitable combination thereof, to detect, define, determine, or otherwise infer one or more patterns in, and/or logical or causal relationships between specified or extracted topics, different user inputs, different issue content, successions or sequences of issues, or groups of issues reported to the collaboration tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply, in the combination of Hu/Sarkis, Sarkis’s machine learning model to perform Hu’s identification of the second user, as claimed, in order to serve the motivation to help efficiently determine the most relevant collaborators with whom to interact (Hu at paragraph 16) and to provide the benefit of information to a user of a collaboration tool that another user (or more than one user or a group of other users) of the collaboration tool has experience, expertise, and/or other familiarity with a topic of interest to the first user (Sarkis at paragraph 26); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9/19:  Hu further teaches wherein the collaboration metrics for a user indicate at least one of a collaboration topic, a collaboration pattern, a collaboration time on a topic from the user, a number of past requests for the user, response times from the user, or a request-response rate of the user (paragraphs 28, 31-32, 43, 77: each edge of the plurality of edges may include an indication of a number of files that have been collaborated on between each user associated with each node connected by the edge; The interactions associated with the collaboration data may include interactions such files collaborated on together, communication correspondence such as emails and/or instant messages sent between the user and a recommended collaborator, meetings scheduled and/or phone calls between the user and a recommended collaborator, similarities in contextual information, topics and/or expertise of files associated with the user and a recommended collaborator; set of criteria may include a collaboration frequency, a collaboration recency, a collaboration distance, file contextual data, expertise data, and a user influence score. The collaboration frequency may include a measurement of a number of interactions associated with the collaboration data between the user requesting recommended collaborators (e.g., represented by the starting node) and a recommended collaborator. The interactions associated with the collaboration data may include interactions such files collaborated on together, communication correspondence such as emails and/or instant messages sent between the user and a recommended collaborator, meetings scheduled and/or phone calls between the user and a recommended collaborator, similarities in contextual information, topics and/or expertise of files associated with the user and a recommended collaborator, and the like; The collaboration recency may include a measurement of an amount of time since the user requesting recommended collaborators collaborated with a recommended collaborator).

Claim 10:  Each of Hu and Sarkis further teaches updating collaboration metrics based on updated user interaction data of the users (Hu at paragraphs 32, 33, and 78: collaboration recency may include a measurement of an amount of time since the user requesting recommended collaborators collaborated with a recommended collaborator. For example, if user A collaborated with user B one week ago, the collaboration recency would be one week; updating the collaboration graph with the received collaboration data; See also, Sarkis at paragraphs 37-38, 60, and 74:   regularly updates documentation for a feature of a software product and a second developer that regularly reads documentation of that feature; the reputation/endorsement server 108 of the host service 102 can be trained, updated, and/or configured by analyzing a set of topics associated with, and/or extracted from, data stored in one or more databases of the collaboration tool 100. Iteratively or otherwise, the reputation/endorsement server 108 can consume content associated with one or more previous user inputs; a reputation score, such as described herein, can be increased or decreased by a selected amount each time a user selects and/or copies content from a knowledge-sharing feature of a collaboration tool); accessing updated enterprise organizational data of the enterprise (Hu at paragraphs 5 and 78:  ranking order of the recommended collaborators may be updated based at least in part on the adjusted priority of the plurality of weights assigned to the collaboration data associated with the application; may further comprise updating the collaboration graph with the received collaboration data; See also, Sarkis at paragraphs 38, 60, 74, and 77:  e.g.,  once a topic-specific reputation score is determined, established, adjusted or otherwise updated, it can be stored in a reputation database; reputation score, such as described herein, can be increased by a selected amount each time a user receives a promotion or a title change or joins a new team of employees; a reputation score, such as described herein, can be increased or decreased by a selected amount each time a user selects and/or copies content from a knowledge-sharing feature of a collaboration tool; and so on); updating the identified topic data from the updated user interaction data and the updated enterprise organizational data (Hu at paragraphs 31-33 and 78: collaboration recency may include a measurement of an amount of time since the user requesting recommended collaborators collaborated with a recommended collaborator. For example, if user A collaborated with user B one week ago, the collaboration recency would be one week; file contextual data may include a file type, title, topic, user identifier and/or keywords; See also, Sarkis at paragraphs 60, 74, and 77:  topic-specific reputation score is determined, established, maintained, or updated; reputation/endorsement server 108 of the host service 102 can be trained, updated, and/or configured by analyzing a set of topics associated with, and/or extracted from, data stored in one or more databases of the collaboration tool; other data or content may be used by a collaboration tool, such as described herein, to train, update, and/or define or inform one or more operations of the reputation/endorsement server);  wherein the application comprises at least one of an email application, an instant message application, a document sharing application, a meeting application, or a calendar application (Hu at paragraphs 21, 26, and 52:  e.g.,  application may include any application suitable for collaboration and/or co-authoring such as a word processing application, spreadsheet application, electronic slide presentation application, email application, chat application, voice application, and the like; the software application may be one of an email application, a social networking application, project management application, a collaboration application, an enterprise management application, a messaging application, a word processing application, a spreadsheet application, a database application, a presentation application, a contacts application, a calendaring application, etc.; See also, Sarkis at paragraphs 31, 45,  and 62:  email hosting service; messaging platform; knowledge-sharing feature of the collaboration tool), however Hu does not explicitly teach retraining the learning machine model based on the updated collaboration metrics, the updated enterprise organizational data, and the updated identified topic data.
However, Sarkis further teaches retraining the learning machine model based on the updated collaboration metrics, the updated enterprise organizational data, and the updated identified topic data (paragraphs 39, 48, 60, 74-81 95, and 127: e.g., reputation/endorsement server 108 of the host service 102 can be trained, updated, and/or configured by analyzing a set of topics associated with, and/or extracted from, data stored in one or more databases of the collaboration tool 100. Iteratively or otherwise, the reputation/endorsement server 108 can consume content associated with one or more previous user inputs and/or content of one or more knowledge-sharing features of the collaboration tool 100 of a given set of previously-received previous user inputs to assemble a database or corpus of topics that can be added to and/or otherwise tracked by a reputation database;  the collaboration tool 100 and in particular the reputation/endorsement server 108 of the collaboration tool 100 can be configured to leverage, utilize, or employ any suitable pattern recognition or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained); method 600 includes operation 602 in which interactions attributable to a particular user and associated with a particular topic (or topic tag or other topic identifier) are counted. In some cases, the operation 602 can be time limited; counts can be determined on a rolling window (e.g., within the last day, week, month, and so on) basis or any other suitable time limited basis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply, in the combination of Hu/Sarkis, Sarkis’s feature for retraining the machine learning model based on updated collaboration metrics, organizational data, and updated topic data, as claimed, in order to serve the motivation to help efficiently determine the most relevant collaborators with whom to interact (Hu at paragraph 16) and in pursuit of improving the reliability or accuracy of the information added to a collaboration tool (Sarkis at paragraph 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 17 are rejected under 35 U.S.C. §103 as unpatentable over Hu et al. (US 2018/0115603, hereinafter “Hu”) in view Sarkis (US 2020/0409962), as applied to claims 5/15 above, and further in view of Venkatraman et al. (US Patent No. 10,810,361, hereinafter “Venkatraman”).

Claims 7/17:  Hu further teaches in response to identifying the second user, providing an … recommendation of the second user to the first user (paragraphs 50-51, 54, 56, and 78: when a request for recommended collaborators for collaborating within at least one application is received, flow proceeds to operation 404 where a collaboration graph is queried to identify a plurality of recommended collaborators for collaborating within the at least one application; flow proceeds to operation 408 where a list of recommended collaborators based on the ranking order is sent to a client computing device for display in a user interface; sending a list of recommended collaborators based on the ranking order to a client computing device for display in a user interface); communicating the expert request to the second user (paragraphs 22-23, 50-51, and Fig. 3: describing/displaying feature for sending an invitation/message to recommended collaborators – e.g., one or more recommended collaborators associated with a user of the file may be presented in response to receiving an indication of interest made with respect to an invite icon), but does not teach an anonymous recommendation of the second user, and in response to communicating the expert request, receiving an approval response from a second device of the second user; in response to receiving the approval response from the second device, providing an identification of the second user to the first device.
Venkatraman teaches an anonymous recommendation of the second user; in response to communicating the expert request, receiving an approval response from a second device of the second user; and in response to receiving the approval response from the second device, providing an identification of the second user to the first device (col. 60 line 19 – col. 61 line 40 and Figs. 26M:  e.g., The interaction management system allows the participant to approve, request a revision, reject, delegate or forward the document to another participant for additional approval, or seek an anonymous expert opinion; If the participant receives a request for additional approval and seeks an opinion from an expert via a “takeover approval” interface 2609 illustrated in FIG. 26M, the “takeover approval” interface 2609 displays options for revealing the expert and the expert's comments as illustrated in FIG. 26M, as the interaction management system renders the expert as anonymous by default).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu/Sarkis with Venkatraman because the references are analogous since they are each directed to collaboration management features, which is within Applicant’s field of endeavor of analyzing interaction/collaboration of users and organization graphs/models based thereon, and because  modifying Hu to incorporate the anonymous recommendation and approval response features of Venkatraman, in the manner claimed, would provide the benefit of safeguarding an expert user’s privacy, confidentiality, or the like until/unless the expert agrees to reveal his/her identity pursuant to a collaboration interaction sought by another user; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoque et al. (US 2018/0005121):  discloses features for providing enhanced relationship graph signals, including identifying collaboration metrics based on user interaction data of users of an application from an enterprise (paragraphs 14, 35, 46, 54-56, 84, and Fig. 4:  e.g., machine learning scheme may monitor relationship(s) and interaction(s) between the users 210, the communication 206, and property(s) of the communication 206 located in other communication(s) to adjust the weight value to reflect an interest in the communication); accessing enterprise organizational data of the enterprise (paragraphs 81-82: e.g., Retrieving the one or more relationship attributes further includes receiving one or more of an organizational relationship signal and a social distance signal from the relationship graph; receiving one or more of an organizational distance signal and a managerial relationship signal from the relationship graph, where the organizational distance signal describes a number of people between the two users within an organization and analyzing the organizational distance signal and the managerial relationship signal to retrieve the one or more relationship attributes); identifying topic data from the user interaction data and the enterprise organizational data (paragraphs 13, 23, 32, and 81: e.g., analysis may also identify an address of the recipient, an address of a sender, an address of a co-recipient, a date and time of a transmission, a subject, and/or a topic extracted from a content of the communication, among others as properties of the communication); and training a machine learning model (paragraphs 14, 35, and 83:   relationship graph may use machine learning techniques to connect people to the relevant content, conversations and people around them).
Kau et al. (US 2020/0412676):  discloses content and member optimization for downstream collaboration, including creating  machine learning models based on content, collaboration paths, and entities of the collaboration path from electronic communications (at least paragraphs 8 and 32), social network graphs based on topic (at least paragraph 43), and collaboration graphs (at least paragraph 50).
Organization Mining Using Online Social Networks. Fire, Michael; Puzis, Rami. Networks and Spatial Economics 16.2: 545-578. Springer Nature. B.V. (Jun 2016):  discloses the application or machine learning to identify organizational relationships, including organizational graphs and social media profile mining related thereto.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/19/2022